DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/953289, filed on April 13, 2018.
This application, which discloses and claims only subject matter disclosed in prior Application No. 15/953289, filed on April 13, 2018, appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a divisional application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on Feb. 4, 2020 have been considered by the Examiner.
Claim Objections
The following claims are objected to because of the following informalities:  
Claim 5, at line 1, Applicant may wish to add “the” before “convex contact surfaces”;
Claim 6, at line 2, Applicant may wish to add “are” between “tendons” and “secured”;
Claim 9, at line 1, Applicant may wish to replace “of” with “to”.
Appropriate correction or clarification is required.
Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites the limitation, “the fourth link is connected to both the first link and the second link”.  The specification does not describe and the drawing figures do not show the fourth link directly connected to either of the first or second links.
Note the following:
MPEP 2163 I A. states “A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996)”.
MPEP 2163 I. states “A question as to whether a specification provides an adequate written description may arise in the context of an original claim which is not described sufficiently (see, e.g., > LizardTech, Inc. v. Earth Resource 
MPEP 2163 I A. states “However, as discussed in paragraph I., supra, the issue of a lack of adequate written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.”
MPEP 2163 I A. states “omission of a limitation can raise an issue regarding whether the inventor had possession of a broader, more generic invention. See, e.g., PIN /NIP, Inc. v. Platte Chem. Co., 304 F.3d 1235, 1248, 64 USPQ2d 1344, 1353 (Fed. Cir.2002)”.
MPEP 2163 I A. states “The Federal Circuit has pointed out that under United States law, a description that does not render a claimed invention obvious cannot sufficiently describe the invention for the purposes of the written description requirement of 35 U.S.C. 112. Eli Lilly, 119 F.3d at 1567, 43 USPQ2d at 1405.Compare Fonar Corp. v. General Electric Co., 107 F.3d 1543, 1549, 41 USPQ2d 1801, 1805 (Fed. Cir. 1997)”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, at line 19, recites the limitation, “a first tendon endpoint, associable to the frame”.  It is unclear what is meant by “associable” and how the tendon’s structural relation to the frame.  Please clarify.
Claim 4 recites the limitation "the convex contact surfaces and prolongations" in lines 1 and 2.  There is insufficient antecedent basis for the “the … prolongations” limitation in the claim.
The “fourth link is connected to both the first link and the second link” of claim 11 is unclear since Applicant failed to show or describe this embodiment.  See also written description rejection elsewhere above.  
Claim 16 describes tendon termination seats “of the first and second pairs of tendons”.  The specification, drawings, and even claim 17, describes and shows the tendon termination seats as part of one of the links, not the tendons.  Please clarify.
Claim 17 describes “each link” as having tendon termination seats.  However, the first link is not described or shown as having such, which brings ambiguity to what invention or feature Applicant is seeking to protect.  Please clarify.
Claim 18 recites the limitation, “the tendon main portion of each tendon runs between two adjacent convex contact surfaces to define at least one portion of each tendon that does not not to contact the links.  
Claims 19 and 21 describes the tendon main portions winding around the convex contact surfaces.  The tendon main portions are not shown or describes as winding (which Merriam-Webster’s Collegiate Dictionary, 10th Edition, defines as “to turn completely or repeatedly about an object: COIL or TWINE”) around the convex contact surfaces.  As such, it is unclear what invention or feature Applicant is seeking to protect.  Please clarify.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658